129 F.3d 254
Stephen GAGNE, Petitioner-Appellant,v.Robert J. McCLELLAN, Respondent-Appellee.
No. 342, Docket 96-3717.
United States Court of Appeals,Second Circuit.
Argued Oct. 29, 1997.Decided Oct. 31, 1997.

Appeal from a judgment of the United States District Court for the Eastern District of New York, Edward R. Korman, Judge, denying petition for habeas corpus.
Affirmed.
Georgia J. Hinde, New York City, for Petitioner-Appellant.
Nicole Beder, Assistant District Attorney, Kew Gardens, NY (Richard A. Brown, District Attorney, Queens County, NY, John M. Castellano, Robin A. Forshaw, Assistant District Attorneys, Kew Gardens, NY, on brief), for Respondent-Appellee.
Before:  FEINBERG, KEARSE, and WALKER, Circuit Judges.
PER CURIAM:


1
Petitioner Stephen Gagne appeals from a final judgment of the United States District Court for the Eastern District of New York, Edward R. Korman, Judge, denying his petition pursuant to 28 U.S.C. § 2254 (1994) for a writ of habeas corpus vacating his state-court conviction on the grounds that his right to remain silent and his right of confrontation had been violated.  Although we do not subscribe to the view that a twice-questioned defendant who makes self-incriminating statements following the second interrogation would have a less compelling Fifth Amendment claim if he was not given Miranda warnings before the first questioning than if he was given such warnings, we otherwise affirm the judgment substantially for the reasons stated in Judge Korman's Amended Memorandum & Order dated December 5, 1996, published at --- F.Supp. ----, 1996 WL 936807 (E.D.N.Y.1996).


2
We have considered all of Gagne's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.